DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19, and 20 respectively of U.S. Patent Application No.:  16640548. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are same or broader to patent application.

Instant Application Number: 17743963
Patent Application Number: 16640548
Claim 1,	 A communication apparatus comprising: 
circuitry configured to: 
transmit first information to a sender of a retransmission signal, wherein the first information is regarding a configuration of the retransmission signal, and 

the retransmission signal includes second information of an original signal whose demodulation has failed; and 
receive the retransmission signal transmitted from the sender based on the first information. 

Claim 1, A communication apparatus comprising: 
      circuit configured to:
      transmit first information to a sender of a retransmission signal, wherein
      the first information is regarding a configuration of the retransmission signal, and
     the retransmission signal includes second information of an original signal whose demodulation has failed; and 
receive the retransmission signal transmitted from the sender, wherein
        the first information includes:
        a first identifier of a first piece of a plurality of pieces of retransmission data of the second information, and
      a second identifier of a second piece, succeeding the first piece, of the plurality of pieces of the retransmission data, and
    the second identifier is in a bitmap format relative to the first identifier as a reference.

Claim 2,	 The communication apparatus of claim 1, wherein the first information regarding the configuration of the retransmission signal includes information regarding data whose retransmission is requested.  

Claim 1, A communication apparatus, comprising:
      transmit first information to a sender of a retransmission signal, where
       the first information is regarding a configuration of the retransmission signal, and

Claim 3,	 The communication apparatus of claim 2, wherein the information regarding data whose retransmission is requested includes information regarding an identifier of the data and information regarding a length of the data. 

Claim 3, The communication apparatus of claim 1,  wherein the first information further includes third information regarding an identifier of an MPDU (MAC Protocol Data Unit) and fourth information regarding a length of the MPDU.
Claim 4,	 The communication apparatus of claim 2, wherein the first information regarding the configuration of the retransmission signal further includes information regarding a setting of information synthesis using the original signal and the retransmission signal.

Claim 4, The communication apparatus of claim 1, wherein
      the first information further includes information regarding a setting, and
      a signal is synthesized using the original signal and the retransmission signal, based on the setting.
Claim 5,	 The communication apparatus of claim 1, wherein the circuitry is further configured to transmit the first information regarding the configuration of the retransmission signal as part of a transmission request frame of the retransmission signal.
Claim 5, The communication apparatus of claim 1, wherein the circuit is further configured to transmit the first information as part of a transmission request frame for the retransmission signal.
Claim 6,	 The communication apparatus of claim 1, wherein 
the circuitry is further configured to exchange capability information with the sender of the retransmission signal, and 
a signal is synthesized using the second information of the original signal and third information of the retransmission signal, based on the capability information.  


Claim 6,	 The communication apparatus of claim 1, wherein 
      the circuit is further configured to exchange capability information with the sender of the retransmission signal, and
       a signal is synthesized using the second information of the original signal and third information of the retransmission signal, based on the capability information.  

Claim 7,	 The communication apparatus of claim 1, wherein the circuitry is further configured to negotiate a MAC Protocol Data Unit (MPDU) unit size in a Media Access Control (MAC) layer with the sender of the retransmission signal. 

Claim 7,	 The communication apparatus of claim 1,  wherein the circuit is further configured to negotiate an MPDU (MAC Protocol Data Unit) size in a MAC (Media Access Control) layer with the sender of the retransmission signal.
Claim 8,	 The communication apparatus of claim 1, wherein the circuitry is further configured to: 
retain bit strings acquired by demodulation of the original signal; and 
synthesis a signal using the original signal and the retransmission signal, by using the retained bit strings and bit strings acquired by demodulation of the received retransmission signal.  
 

Claim 8,	 The communication apparatus of claim 1, wherein the circuit is further configured to: 
retain bit strings acquired by demodulation of the original signal; and 
         synthesis a signal using the original signal and the retransmission signal, by using the retained bit strings and bit strings acquired by demodulation of the retransmission signal received based on the first information.

Claim 9,	 The communication apparatus of claim 1, wherein the circuitry is further configured to: 
retain the original signal; and 
perform information synthesis using the retained original signal and the retransmission signal received based on the first information at an intermediate stage of processing until conversion of a signal received by the circuitry into data.
Claim 9,	 The communication apparatus of claim 1, wherein the circuitry is further configured to: 
retain the original signal; and 
perform information synthesis using the retained original signal and the retransmission signal received based on the first information at an intermediate stage of processing until conversion of a signal received by the circuitry into data.
Claim 10,	 A communication method, comprising: 
in a communication apparatus: 
transmitting first information to a sender of a retransmission signal, wherein the first information is regarding a configuration of the retransmission signal, and 

the retransmission signal includes second information of an original signal whose demodulation has failed; and 
receiving the retransmission signal transmitted from the sender based on the first information. 

Claim 10,	 A communication method, comprising: 
 by a communication apparatus: 
  transmitting first information to a sender of a retransmission signal, wherein 
the first information is regarding a configuration of the retransmission signal, and 
         the retransmission signal includes second information of an original signal whose demodulation has failed; and


         receiving the retransmission signal transmitted from the sender, wherein
       the first information includes:
       a first identifier of a first piece of a plurality of pieces of retransmission data on the second information, and
     a second identifier of a second piece, succeeding the first piece, of the plurality of pieces of the retransmission data, and
     the second identifier is in a bitmap format relative to the first identifier as a reference.
Claim 11,	 A communication apparatus, comprising: 
circuitry configured to: 
receive first information regarding a configuration of a retransmission signal, wherein 
the retransmission signal includes second information of an original signal whose demodulation has failed; 
generate the retransmission signal; and 
transmit the generated retransmission signal to a sender of the first information regarding the configuration of the retransmission signal.  

Claim 11,	 A communication apparatus, comprising: 
      a circuit configured to: 
 receive first information regarding a configuration of a retransmission signal, wherein 
the retransmission signal includes second information of an original signal whose demodulation has failed; 

generate the retransmission signal; and 
transmit the generated retransmission signal to a sender of the first information regarding the configuration of the retransmission signal.  
wherein
the first identifier of a first piece of a plurality of pieces of retransmission data of the second information, and
a second identifier of a second piece, succeeding the first piece, of the plurality of pieces of the retransmission data, and
the second identifier is in a bitmap format to the first identifier as a reference.



Claim 12,	 The communication apparatus of claim 11, wherein the first information regarding the configuration of the retransmission signal includes information regarding data whose retransmission is requested. 

Claim 11, A communication apparatus, comprising:
        receive first information regarding a configuration of a retransmission signal, wherein
       the retransmission signal includes second information of an original whose demodulation has failed;
Claim 13,	 The communication apparatus of claim 12, wherein the information regarding the data whose retransmission is requested includes information regarding an identifier of the data and information regarding a length of the data.

Claim 13, The communication apparatus of claim 11, wherein the first information further includes third information regarding an identifier of an MPDU (MAC Protocol Data Unit) and fourth information regarding a length of the MPDU.
Claim 14,	 The communication apparatus of claim 11, wherein the first information regarding the configuration of the retransmission signal further includes information regarding a setting of information synthesis using the original signal and the retransmission signal. 

Claim 14,	 The communication apparatus of claim 11, wherein the first information further includes information regarding a setting of information synthesis using the original signal and the retransmission signal.
 Claim 15,	 The communication apparatus of claim 11, wherein the circuitry is further configured to receive the first information regarding the configuration of the retransmission signal as part of a transmission request frame of the retransmission signal.  


 Claim 15,	 The communication apparatus of claim 11, wherein the circuit is further configured to receive the first information regarding the configuration of the retransmission signal as part of a transmission request frame of the retransmission signal.  

Claim 16,	 The communication apparatus of claim 11, wherein 
the circuitry is further configured to exchange capability information with the sender of the first information, and 
the capability information is regarding information synthesis using the second information of the original signal and third information of the retransmission signal. 

Claim 16,	 The communication apparatus of claim 11, wherein 
the circuit is further configured to exchange capability information with the sender of the first information, and 
the capability information is regarding information synthesis using the second information of the original signal and third information of the retransmission signal. 

Claim 17,	 The communication apparatus of claim 11, wherein the circuitry is further configured to negotiate a MAC Protocol Data Unit (MPDU) unit size in a Media Access Control (MAC) layer with the sender of the first information regarding the configuration of the retransmission signal. 

Claim 17,	 The communication apparatus of claim 11, wherein the circuitry is further configured to negotiate an MPDU (MAC Protocol Data Unit) unit size in a MAC (Media Access Control) layer with the sender of the first information regarding the configuration of the retransmission signal.
 Claim 18,	 The communication apparatus of claim 11, wherein in a case where retransmission of data that has already been discarded is requested, the circuitry is further configured to notify a requester that the data has already been discarded. 


 Claim 18,	 The communication apparatus of claim 11, wherein in a case where retransmission of data that has already been discarded is requested, the circuit is further configured to notify a requester that the data has already been discarded. 

Claim 19,	 The communication apparatus of claim 18, wherein the circuitry is further configured to notify the requester that the data has already been discarded based on transmission of specific data to the requester. 

Claim 19,	 The communication apparatus of claim 18, wherein the circuit is further configured to notify the requester that the data has already been discarded based on transmission of specific data to the requester. 

Claim 20,	A communication method, comprising: 
in a communication apparatus: 
receiving first information regarding a configuration of a retransmission signal, 
wherein the retransmission signal includes second information of an original signal whose demodulation has failed; 
generating the retransmission signal; and 
transmitting the generated retransmission signal to a sender of the first information regarding the configuration of the retransmission signal.  

Claim 20,	A communication method, comprising: 
  by a communication apparatus: 
  receiving first information regarding a configuration of a retransmission signal, wherein
           the retransmission signal includes second information of an original signal whose demodulation has failed;
 generating the retransmission signal; and 
  transmitting the generated retransmission signal to a sender of the first information regarding the configuration of the retransmission signal,
wherein           the first information includes:
a first identifier of a first piece of a plurality of pieces of retransmission data of the second information, and
a second identifier of a second piece, succeeding the first piece, of the plurality of pieces of the retransmission data, and
the second identifier is in a bitmap format relative to the first identifier as a reference.  




 35 USC § 112(f)
CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims 1, 5, 6, 7, 8, 9, 11, 16, 17, 18,  and 19 recite “configured to” which invoke 35 U.S.C. 112(f).
Claim 1,	The claim 1 recites generic place holder circuitry coupled with functionality transmit. Per review of drawings and specifications, Fig. 1, paragraph [0041] the base station 101 and the terminal apparatus 102 transmit respectively, in addition to a retransmission request.  Per fig. 2, paragraph [0056] the wireless communication section performs processes regarding wireless communication such as transmitting and receiving signals.
Claim 5,	The claim 5 recites generic place holder circuitry coupled with functionality transmit.  Per review of drawings and specifications, Fig. 1, paragraph [0041] the base station 101 and the terminal apparatus 102 transmit respectively, in addition to a retransmission request.  Per fig. 2, paragraph [0056] the wireless communication section performs processes regarding wireless communication such as transmitting and receiving signals.
Claim 6,	The claim 6 recites generic place holder circuitry coupled with functionality exchange. Per Fig. 2, paragraph [0055]. The control section 201 controls the data processing section 202 and each of the processing sections (the modulation/demodulation section 211 to the antennas 216) of the wireless communication section 203, causing these sections to perform processes such as exchanging.
Claim 7,	The claim 7 recites generic place holder circuitry coupled with functionality negotiate.  Per Fig. 2, paragraph [0054] the control section 201 performs negotiate functionality.
Claim 8,	The claim 8 recites generic place holder circuitry coupled with functionality retain.  Per Fig. 2, paragraph [0054] the control section 201 performs processes such as retaining.
Claim 9,	The claim 9 recites generic place holder circuitry coupled with functionality retain.  Per Fig. 2, paragraph [0054] the control section 201 performs processes such as retaining.
Claim 11,	The claim 11 recites generic place holder circuitry coupled with functionality receive.  Per fig. 2, paragraph [0056] the wireless communication section performs processes regarding wireless communication such as transmitting and receiving signals.
Claim 16,	The claim 16 recites generic place holder circuitry coupled with functionality exchange.  Per Fig. 2, paragraph [0055]. The control section 201 controls the data processing section 202 and each of the processing sections (the modulation/demodulation section 211 to the antennas 216) of the wireless communication section 203, causing these sections to perform processes such as exchanging.
Claim 17,	The claim 17 recites generic place holder circuitry coupled with functionality negotiate.  Per Fig. 2, paragraph [0054] the control section 201 performs negotiate functionality.
Claim 18,	The claim 18 recites generic place holder circuitry coupled with functionality notify.  Per Fig. 7, paragraph [0106] a Poll frame 340 including, as part thereof, a frame by which HARQ information is notified.
Claim 19,	The claim 19 recites generic place holder circuitry coupled with functionality notify.  Per Fig. 7, paragraph [0106] a Poll frame 340 including, as part thereof, a frame by which HARQ information is notified.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (Pub. No.: US 2017/0230149 A1).

Regarding Claim 1,	 Wang discloses a communication apparatus comprising: (Wang, [0002]-[0003] WiFi enabled devices)
circuitry configured to: (Wang, Communication apparatus has a circuitry)
transmit first information to a sender of a retransmission signal, wherein the first information is regarding a configuration of the retransmission signal, and (Wang, paragraphs [0069]-[0072] and [0084] disclose retransmissions)
the retransmission signal includes second information of an original signal whose demodulation has failed; and (Wang, Abstract, Fig. 4, paragraph [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA may ACK the HARQ transmission; paragraph [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding)
receive the retransmission signal transmitted from the sender based on the first information. (Wang, [0085] subsequent (re)transmissions, and this is triggered and sent according to received NACK frame.  The paragraphs [0065]-[0068], Fig. 4, [0012], [0082]-[0085], [0096], Wang discloses about demodulation through paragraph [0056].  The paragraph [0043] discloses demodulate the signals, paragraphs [0069]-[0072] and [0084] disclose retransmissions)
 
Regarding Claim 2,	 Wang discloses the communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein the first information regarding the configuration of the retransmission signal includes information regarding data whose retransmission is requested.  (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions)

Regarding Claim 3,	 Wang discloses the communication apparatus of claim 2 (Wang, [0002]-[0003] WiFi enabled devices), wherein the information regarding data whose retransmission is requested includes information regarding an identifier of the data and information regarding a length of the data. (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions, Fig. 2, [0067] ID field, length field, Fig. 3, [0076]-[0077] length field)

 Regarding Claim 4,	 Wang discloses the communication apparatus of claim 2 (Wang, [0002]-[0003] WiFi enabled devices), wherein the first information regarding the configuration of the retransmission signal further includes information regarding a setting of information synthesis using the original signal and the retransmission signal.  (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions)
  
Regarding Claim 5,	 Wang discloses the communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein the circuitry is further configured to transmit the first information regarding the configuration of the retransmission signal as part of a transmission request frame of the retransmission signal. (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions)

 Regarding Claim 6,	 Wang discloses the communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the circuitry is further configured to exchange capability information with the sender of the retransmission signal, and (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions)
a signal is synthesized using the second information of the original signal and third information of the retransmission signal, based on the capability information.  (Wang, Wang discloses that describe the HARQ soft combining procedure at the receiver.  Fig. 4, paragraph [0085]: the field “HARQ info” in the NACK frame represents setting of information synthesis: the retention section is the receiver HARQ buffer that stores the data for combining and the synthesis section represents the HARQ soft combining section.  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), paragraphs [0069]-[0072] disclose retransmissions, and [0084] retransmissions, paragraph [0043] demodulating the signal)

Regarding Claim 7,	 Wang discloses the communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein the circuitry is further configured to negotiate a MAC Protocol Data Unit (MPDU) unit size in a Media Access Control (MAC) layer with the sender of the retransmission signal. (Wang, Wang discloses that for HARQ transmission that there is a MAC PDU (MPDU) size negotiation between the user device and the access point/base station in order to ensure that the user device has the capability for the size of the sent MAC PDUs (MPDUs).  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions, [0065] MAC layer, [0103] MPDU, Fig. 7, [0113],[0115], and [0121], [0128], [0132]-[0136] MPDU)
 
Regarding Claim 8,	 Wang discloses the communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein the circuitry is further configured to: 
retain bit strings acquired by demodulation of the original signal; and (Wang, [0043] demodulating the signals, [0068], [0077]-[0078], [0088] bit/bit indicator, [0091] ACK/NACK indication bit, [0092] reserved bits, reserved bit is equivalent to retain bit)
synthesis a signal using the original signal and the retransmission signal, by using the retained bit strings and bit strings acquired by demodulation of the received retransmission signal.  (Wang, Wang discloses that describe the HARQ soft combining procedure at the receiver.  Fig. 4, paragraph [0085]: the field “HARQ info” in the NACK frame represents setting of information synthesis: the retention section is the receiver HARQ buffer that stores the data for combining and the synthesis section represents the HARQ soft combining section.  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), paragraphs [0069]-[0072] disclose retransmissions, and [0084] retransmissions, paragraph [0043] demodulating the signal)

Regarding Claim 9,	 Wang discloses the communication apparatus of claim 1 (Wang, [0002]-[0003] WiFi enabled devices), wherein the circuitry is further configured to: 
retain the original signal; and (Wang, paragraphs [0084], [0088], [0092], [0098] and [0161] reserved be interpreted as retain)
perform information synthesis using the retained original signal and the retransmission signal received based on the first information at an intermediate stage of processing until conversion of a signal received by the circuitry into data.  (Wang, Wang discloses that describe the HARQ soft combining procedure at the receiver.  Fig. 4, paragraph [0085]: the field “HARQ info” in the NACK frame represents setting of information synthesis: the retention section is the receiver HARQ buffer that stores the data for combining and the synthesis section represents the HARQ soft combining section.  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), paragraphs [0069]-[0072] disclose retransmissions, and [0084] retransmissions)

Regarding Claim 10,	 Wang discloses a communication method, comprising: 
in a communication apparatus: (Wang, [0002]-[0003] WiFi enabled devices)
transmitting first information to a sender of a retransmission signal, wherein the first information is regarding a configuration of the retransmission signal, and (Wang, Fig. 4, paragraph [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA may ACK the HARQ transmission; paragraph [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding)
the retransmission signal includes second information of an original signal whose demodulation has failed; and (Wang, paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), paragraphs [0069]-[0072] retransmissions, and [0084] retransmissions)
receiving the retransmission signal transmitted from the sender based on the first information. (Wang, [0085] subsequent (re)transmissions, and this is triggered and sent according to received NACK frame.  The paragraphs [0065]-[0068], Fig. 4, [0012], [0082]-[0085], [0096], Wang discloses about demodulation through paragraph [0056].  The paragraph [0043] discloses demodulate the signals.  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] retransmission, and [0084] retransmissions)
 
Regarding Claim 11,	 Wang discloses a communication apparatus (Wang, [0002]-[0003] WiFi enabled devices), comprising: 
circuitry configured to: (Wang, Communication apparatus has a circuitry)
receive first information regarding a configuration of a retransmission signal, wherein  (Wang, [0085] subsequent (re)transmissions, and this is triggered and sent according to received NACK frame)
the retransmission signal includes second information of an original signal whose demodulation has failed; (Wang, paragraph [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding, paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] retransmissions, and paragraph [0084] retransmissions) 
generate the retransmission signal; and transmit the generated retransmission signal to a sender of the first information regarding the configuration of the retransmission signal. (Wang, Fig. 4, [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA may ACK the HARQ transmission; [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding, paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] retransmissions, and paragraph [0084] retransmissions) 

Regarding Claim 12,	 Wang discloses the communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein the first information regarding the configuration of the retransmission signal includes information regarding data whose retransmission is requested. (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions)
 
Regarding Claim 13,	 Wang discloses the communication apparatus of claim 12 (Wang, [0002]-[0003] WiFi enabled devices), wherein the information regarding the data whose retransmission is requested includes information regarding an identifier of the data and information regarding a length of the data. (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions, Fig. 2, [0067] ID field, length field, Fig. 3, [0076]-[0077] length field)
  
Regarding Claim 14,	 Wang discloses the communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein the first information regarding the configuration of the retransmission signal further includes information regarding a setting of information synthesis using the original signal and the retransmission signal. (Wang, [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission, HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW). [0069-[0072], and [0084] retransmissions)
 
Regarding Claim 15,	 Wang discloses the communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein the circuitry is further configured to receive the first information regarding the configuration of the retransmission signal as part of a transmission request frame of the retransmission signal.  (Wang, Fig. 4, the field HARQ info in the NACK frame in Fig. 4 contains the packet sequence number and/or fragement number according to paragraph [0085] where the fragement number represents information regarding the length of the data.  Paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions)

Regarding Claim 16,	 Wang discloses the communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein 
the circuitry is further configured to exchange capability information with the sender of the first information, and (Wang, paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), paragraphs [0069]-[0072 and [0084] retransmissions)
the capability information is regarding information synthesis using the second information of the original signal and third information of the retransmission signal.  (Wang, Wang discloses that describe the HARQ soft combining procedure at the receiver.  Fig. 4, paragraph [0085]: the field “HARQ info” in the NACK frame represents setting of information synthesis: the retention section is the receiver HARQ buffer that stores the data for combining and the synthesis section represents the HARQ soft combining section.  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), paragraphs [0069]-[0072] disclose retransmissions, and [0084] retransmissions)
 
Regarding Claim 17,	 Wang discloses the communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein the circuitry is further configured to negotiate a MAC Protocol Data Unit (MPDU) unit size in a Media Access Control (MAC) layer with the sender of the first information regarding the configuration of the retransmission signal. (Wang, Wang discloses that for HARQ transmission that there is a MAC PDU (MPDU) size negotiation between the user device and the access point/base station in order to ensure that the user device has the capability for the size of the sent MAC PDUs (MPDUs).  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] Retransmissions, and [0084] retransmissions, [0065] MAC layer, [0103] MPDU, Fig. 7, [0113],[0115], and [0121], [0128], [0132]-[0136] MPDU)
 
Regarding Claim 18,	 Wang discloses the communication apparatus of claim 11 (Wang, [0002]-[0003] WiFi enabled devices), wherein in a case where retransmission of data that has already been discarded is requested, the circuitry is further configured to notify a requester that the data has already been discarded. (Wang, paragraphs [0119], [0127], [0144]-[0145] discard the incoming packets/discard the frame.  The paragraph [0160] receiver discards the information.  The skilled person in the art facing the problem of discarding the data to be used for the HARQ combining at the request of the transmitter would consider informing the transmitter the request has been performed in order to tailor the retransmission data without accounting for HARQ combining.  Doing this by using a Null data transmission is a mere implementation details with no special technical effects.  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] retransmissions, and [0084] retransmissions)
 
Regarding Claim 19,	 Wang discloses the communication apparatus of claim 18 (Wang, [0002]-[0003] WiFi enabled devices), wherein the circuitry is further configured to notify the requester that the data has already been discarded based on transmission of specific data to the requester. (Wang, paragraphs [0119], [0127], [0144]-[0145] discard the incoming packets/discard the frame.  The paragraph [0160] receiver discards the information.  The skilled person in the art facing the problem of discarding the data to be used for the HARQ combining at the request of the transmitter would consider informing the transmitter the request has been performed in order to tailor the retransmission data without accounting for HARQ combining.  Doing this by using a Null data transmission is a mere implementation details with no special technical effects)
 
Regarding Claim 20,	Wang discloses a communication method, comprising: 
in a communication apparatus: (Wang, [0002]-[0003] WiFi enabled devices)
receiving first information regarding a configuration of a retransmission signal, wherein the retransmission signal includes second information of an original signal whose demodulation has failed; (Wang, Fig. 4, [0081] HARQ ACK and/or NACK feedback be provided when the HARQ transmission is correctly received and decoded by a STA, the receiving STA be ACK the HARQ transmission; [0082] NACK frame and hence the NACK frame is transmitted in response to a failed demodulation decoding.  The paragraphs [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] retransmission, and paragraph [0084] retransmissions)
generating the retransmission signal; and (Wang, [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] retransmissions, and paragraph [0084] retransmissions)
transmitting the generated retransmission signal to a sender of the first information regarding the configuration of the retransmission signal.  (Wang, [0062]-[0065] HARQ rely on a combination of error correction codes and retransmission.  HARQ be used in WiFi (i.e. High Efficiency WLAN (HEW), [0069]-[0072] retransmissions, and paragraph [0084] retransmissions)

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463